                                          Case 4:21-cv-00091-YGR Document 37 Filed 02/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONALD ISOZAKI,                                     Case No. 21-cv-091-YGR
                                                         Plaintiff,                          ORDER GRANTING MOTION TO COMPEL
                                   8
                                                                                             ARBITRATION; DENYING MOTION FOR
                                                  v.
                                   9                                                         PRELIMINARY INJUNCTION; AND DENYING
                                         RESOLUTE CAPITAL PARTNERS, LTD. LLC,                MOTION TO SEAL
                                  10
                                         et al.,
                                  11                                                         Dkt. Nos. 9, 12, 21
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          By its January 19, 2021 Order (Dkt. No. 26), the Court granted requests to hear, on

                                  14   shortened time, the motion of plaintiff Donald Isozaki for preliminary injunction and the motion of

                                  15   defendants Resolute Capital Partners LTD., LLC, et al. to compel arbitration. Those motions were

                                  16   heard by the Court on February 2, 2021 by videoconference.

                                  17          Having carefully considered the briefing and arguments submitted in this matter, and for

                                  18   the reasons set forth in full detail on the record, the motion to compel arbitration is GRANTED and

                                  19   the motion for preliminary injunction is DENIED.

                                  20          The gateway issues of enforceability of an agreement to arbitrate and a dispute’s

                                  21   arbitrability can reserved to the arbitrator where, as here, the arbitration rules “clearly and

                                  22   unmistakably” delegated those decisions to the arbitrator. See Brennan v. Opus Bank, 796 F.3d

                                  23   1125, 1130 (9th Cir. 2015) (citing AT & T Techs., Inc. v. Commc'ns Workers of Am., 475 U.S. 643,

                                  24   649 (1986). Moreover, plaintiff fails to show that enforcement of the arbitration agreement here

                                  25   would be unconscionable, nor does he offer evidence that the agreement was a product of fraud.

                                  26   See Prima Paint Corp. v. Flood & Conklin Mfg., 388 U.S. 395, 403-404 (1967). Further, the

                                  27   arbitration clause plainly covers all legal claims arising between (Isozaki) and all defendants as

                                  28   “Related Parties,” such that arbitration is properly compelled as plaintiff’s claims against all
                                          Case 4:21-cv-00091-YGR Document 37 Filed 02/09/21 Page 2 of 2




                                   1   defendants.

                                   2          Because the matter must be compelled to arbitration, the motion for preliminary injunction

                                   3   is DENIED. Moreover and in any event, as stated on the record, plaintiff failed to establish

                                   4   entitlement to the extraordinary remedy of a preliminary injunction. See Great-W. Life & Annuity

                                   5   Ins. Co. v. Knudson, 534 U.S. 204, 210 (2002) (injunctive relief generally unavailable to compel

                                   6   payment of money past due under a contract or specific performance of a past due monetary

                                   7   obligation).

                                   8          The administrative motion to file under seal, submitted in connection with the motion for

                                   9   preliminary injunction, (Dkt. No. 12) is DENIED. No supporting declaration was offered to

                                  10   substantiate sealing of the arbitration demand.

                                  11          This order terminates all pending motions. The matter is DISMISSED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 9, 2021
                                                                                         ______________________________________
                                  14
                                                                                              YVONNE GONZALEZ ROGERS
                                  15                                                         UNITED STATES DISTRICT JUDGE

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
